DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
Receipt is acknowledged for response to election requirement filed 10/12/2021.   
Receipt is also acknowledged for IDS filed 04/22/2020 and preliminary amendment filed 04/22/2020 and 08/10/2021.
On 04/22/2020, claims 1-9 were canceled and new claims 10-18 were added.
On 08/102021, claim 10-18 were canceled and new claims 19-27 were added.
Claim 19-27 are pending.

Election/Restrictions
Applicant’s election without traverse of species of patch comprising nanofibers incorporating or loaded with bacterial particle and antigen; -gliadin and gram positive bacterium in the reply filed on 10/12/2021 is acknowledged.
Applicant identifies claims 19, 22, 25 and 26 as reading on the elected species.   Claims 25 and 26 depend on claim 24 and as such claim 24 is examined.   Further, claim 27 is also examined because CAPLAN teaches administering its composition to humans.  Claims 19 and 22 have not been amended to limit the antigen to alpha-gliadin.   Therefore the teaching of house dust mites by CAPLAN meets the requirement of claims 19 and 22.
Claims 19-20, 22 and 24-27 are under examination.
Claims 21 and 23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/079246 filed 10/25/2018; and which claims benefit of EPO application 17020500.9 filed 10/25/2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 7, line 18 uses computer executable code.   It is suggested that the code 
https://doi.org/10.1016/Lsemarthrit.2018.09.008 be deleted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAPLAN (WO 01/66136 A2) and MOINGEON et al. (“Enhancing Allergen-Presentation Platforms for sublingual Immunotherapy,” in American Academy of Allergy, Asthma & Immunology, 2017-01-01, pp 23-31) in view MASEK et al. (“Multi-layered nanofibrous mucoadhesive films for buccal and sublingual administration of drug-delivery and vaccination nanoparticles – important step towards effective mucosal vaccines,” in Journal of controlled Release, (2017) available online 18 August 2016, pp 183-195) and evidenced by Jensen et al. (US 20030180832 A1) that Lactococcus lactis (L. lactis) is a species of Lactococcus..
CAPLAN teaches mucoadhesive carrier composition comprising heat killed or chemically killed bacteria such as Lactococcus for treating allergic responses by administration (see the whole document with emphasis on the abstract; page 3, line 17 to page 4, line 21; page 12, line 17 to page 13, line 7; page 14, lines 8-31 and Example 1, page 32).   CAPLAN teaches 
Heat killed and/or chemically treated Lactococcus meets the limitation of acidic heat treated gram positive bacterium of claim 19 (a) and 19 (b).
MOINGEON teaches that allergens are administered to the oral mucosa by way of sublingual administration to induce immune tolerance to said allergen (see the whole document with emphasis on second full paragraph, right column at page 26 to the first full paragraph, left column of page 27).
MASEK describes multilayered nanofibrous mucoadhesive films suitable for buccal or sublingual administration of vaccination nanoparticles in the field of allergy treatment (see the whole document with emphasis on the abstract; left column of page 184, first full paragraph to fourth full paragraph).
Thus for Claim 19, administration of the mucoadhesive carrier composition comprising heat killed or chemically killed bacteria such as Lactococcus for treating allergic responses, where the heat killed and/or chemically treated Lactococcus meets the limitation of acidic heat treated gram positive bacterium of claim 19 (a) and 19 (b) in CAPLAN meets the limitation of inducing immune tolerance in a subject in the claim 1.   While CAPLAN teaches that available route of administration includes enteral, parenteral, topical such as nasal, pulmonary and mucosal, oral and local (page 24, lines 27-29), topical or transdermal administration forms such as pastes, creams, lotions, ointments, gels, powders solutions, sprays, inhalants and patches (page 28, lines 12-14, 26), CAPLAN does not exemplify administering patches to the oral mucosa.   
Therefore, at the effective date of the invention, the ordinary skilled artisan would adopt the general concept for inducing tolerance to allergens by delivering the allergen to the oral mucosa of the subject taught by MOINGEON.
With respect to the use of patches having nanofibers, the artisan seeking to administer allergens to the oral mucosa, would look to MASEK to use multilayered nanofibrous mucoadhesive films that has been found to be suitable for buccal or sublingual administration of vaccination nanoparticles in the field of allergy treatment (see the whole document with emphasis on the abstract; left column of page 184, first full paragraph to fourth full paragraph) for the administration of the mucoadhesive carrier composition of CAPLAN comprising heat killed or chemically killed bacteria such as Lactococcus for predictably treating allergic responses.  
For claim 20, CAPLAN teaches that allergens induces an immune response (see at least page 2, lines 7-8; page 3, lines 17-18).
For claim 22, CAPLAN contemplates solving problems with house mites (page 2, lines 3-4; page 20, line 16; and also Appendix A starting at page 37 and ending at page 38).
For claim 24, the multilayered nanofibrous mucoadhesive of MASEK meet the requirement of claim 24.
For claim 25, the probiotic Lactococcus of CAPLAN meets the requirement of the claim.
For claim 26, the probiotic Lactococcus is the genera encompassing the lactococcus lactis species (see paragraph [0013], and at least claims 4, 12, 16 and 17 of Jensen et al. (US 20030180832 A1)). 
For claim 27, the composition of CAPLAN is administered to humans (page 25, lines 22-25; page 30, lines 23-25).
CAPLAN in combination with MOINGEEON, MASEK, and JENSEN renders claims 19, 20, 22 and 24-27 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613